Moncure, P.,
dissented.
The judgment was as follows;
*533The court is of opinion, for reasons stated in writing and filed with the record, that the Circuit court erred in overruling the motion to set aside the verdict and award the defendant a new trial. Therefore, it is considered that the judgment he reversed and annuled and the verdict he set aside; and that the defendant in error pay to the plaintiff in error the costs hy him expended in the prosecution of his writ of supersedeas in this court; and the cause is remanded to the said Circuit court for Highland county for a new trial to be had therein; which is ordered to he certified to the said Circuit court of Highland county.